Case 2:20-cv-00078-JRG Document 81 Filed 12/23/20 Page 1 of 1 PageID #: 2873




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
               Defendant.                         §

                                            ORDER

       Before the Court is Defendant HMD Global Oy’s (“HMD”) Unopposed Motion to

Withdraw Original Motion to Transfer Under 28 U.S.C. § 1404 to the Southern District of Florida

(the “Motion to Withdraw”). (Dkt. No. 80). In the same, HMD moves to withdraw its original

Motion to Transfer Under 28 U.S.C. § 1404 to the Southern District of Florida (the “Original

Motion to Transfer”) (Dkt. No. 38) in favor of the Renewed Motion to Transfer Under 28 U.S.C.
    .
§ 1404 to the Southern District of Florida (the “Renewed Motion to Transfer”) (Dkt. No. 77), filed

after the completion of venue discovery. Plaintiff Cellular Communications Equipment, LLC

(“CCE”) is unopposed. Having considered the Motion to Withdraw, and noting that it is

unopposed, the Court is of the opinion that the same should be and hereby is GRANTED.

       Accordingly, it is ORDERED that HMD’s Original Motion to Transfer (Dkt. No. 38) is

WITHDRAWN.

       So ORDERED and SIGNED this 23rd day of December, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
